MILLER, Presiding Judge,
dissenting.
I dissent from the majority’s opinion because the record evidence presents a jury question as to whether the medical defendants were entitled to immunity under OCGA § 51-1-29.5 (c), and thus, the entry of summary judgment was erroneous.
OCGA § 51-1-29.5 (c) provides, in pertinent part, that
[i]n an action involving a health care liability claim arising out of the provision of emergency medical care in a hospital emergency department ... no physician or health care provider shall be held liable unless it is proven by clear and convincing evidence that the physician or health care provider’s actions showed gross negligence.
(Punctuation omitted.)
Here, the evidence presents a question of fact as to whether Dr. Omondi’s actions showed gross negligence. Significantly, the John-sons presented competent medical expert affidavits and testimony from two experienced emergency room physicians,24 who had explicitly set forth facts supporting their opinions as to how Dr. Omondi’s *795actions failed to comport with the minimum standard of care that applied to emergency physicians under the circumstances; had opined that Dr. Omondi’s treatment of Shaquille constituted gross negligence as a result of those failures; and, had reflected that Dr. Omondi’s gross negligence and misdiagnosis were the proximate cause of Shaquille’s death. Specifically, the medical experts stated that:
(1) Dr. Omondi’s physical examination was incomplete and failed to integrate the key pieces of historical information that were available to him, which presented a classic case of pulmonary embolism incidental to post-operative deep vein thrombosis (“DVT”);
(2) Dr. Omondi erroneously interpreted the EKG results and failed to recognize the Q3 and T3 abnormalities in the EKG results, which evidenced a right ventricular hypertrophy and was a classic sign of pulmonary embolism;
(3) Dr. Omondi failed to order a CT scan of Shaquille’s lungs, which was the necessary test to detect the existence of a pulmonary embolism;
(4) Dr. Omondi failed to perform a lung scan, D-dimer, or ultrasound to rule out a thrombi in Shaquille’s lungs or in his surgical leg;
(5) Dr. Omondi failed to recognize the high risk history of Shaquille to develop DVT and pulmonary embolism conditions based upon his recent leg surgery and immobilization;
(6) Dr. Omondi erroneously interpreted the chest x-ray as being normal, despite the presence of an enlarged heart that rendered it abnormal;
(7) Dr. Omondi failed to recognize that Shaquille’s pleuritic chest pain was a classic symptom of pulmonary embolism;
(8) Dr. Omondi’s physical examination was grossly deficient, as evidenced by his erroneous notation that Shaquille’s gait, strength, tone, reflexes, and range of motion in his extremities were normal, which were impossible in light of Shaquille’s recent leg surgery; and
*796(9) The manner in which Dr. Omondi purported to rule out a diagnosis of pulmonary embolism was grossly improper, egregious, and contrary to well-known and fundamental medical principles.
The medical experts opined that Dr. Omondi’s failures amounted to gross deviations from the required standard of care and proximately caused Shaquille’s death. A medical expert further attested that but for Dr. Omondi’s misdiagnosis and mistreatment, Shaquille’s pulmonary embolism condition could have been treated through anticoagulant therapy that more than likely would have saved Shaquille’s life.
In addition to the evidence provided by the Johnsons’ medical experts, Dr. Omondi himself acknowledged that he misinterpreted the EKG by failing to note the Q3 abnormality and that the left ventricular hypertrophy shown in the EKG was a condition that could reflect a pulmonary embolism. Dr. Omondi further acknowledged that a pulmonary embolism cannot be identified on an x-ray, and that the best way to identify a pulmonary embolism is through a CT scan. Dr. Omondi testified that he could have ordered a CT scan, and that a CT scan is the only test that is needed to diagnose a patient who may have a pulmonary embolism. Dr. Omondi expressed no opinion as to whether Shaquille’s death would have been prevented if he had only ordered the CT scan, but he agreed that a pulmonary embolism can be fatal and would require admission to the hospital for treatment using anticoagulant therapy. The evidence showed, however, that Dr. Omondi discharged Shaquille from the emergency room with a final diagnosis of pleurisy, without performing a CT scan to detect a pulmonary embolism or to confirm whether a pulmonary embolism was the overall cause of the pleurisy symptom.
The foregoing evidence was certainly sufficient to present a jury question as to Dr. Omondi’s alleged gross negligence in the instant case. The trial court had previously ruled that the Johnson’s medical experts were qualified to give opinion testimony in this case, and thus, their testimony was admissible under OCGA § 24-9-67.1. The medical experts gave testimony regarding the standard of care based upon their knowledge of the customs and duties that apply to emergency room physicians under similar circumstances, and the medical experts further testified that Dr. Omondi’s actions amounted to gross negligence under those standards. In doing so, the medical experts referenced specific facts showing the manner in which Dr. Omondi’s actions departed from the standard of care. While it is recognized that “[a] mere conclusory expert opinion with respect to the existence of gross negligence does not create a jury issue,” see Morgan v. Horton, 308 Ga.App. 192, 198 (3) (a) (707 SE2d 144) (2011), the principle does *797not apply here since the medical experts’ opinions were based upon sufficient facts for a jury to find gross negligence.
[W]hen facts alleged as constituting gross negligence are such that there is room for difference of opinion between reasonable people as to whether or not negligence can be inferred, and if so [,] whether in degree the negligence amounts to gross negligence, the right to draw the inference is within the exclusive province of the jury.
(Citation and punctuation omitted.) McFann v. Sky Warriors, Inc., 268 Ga. App. 750, 758 (4) (603 SE2d 7) (2004).
Nevertheless, the trial court and the majority opinion have failed to give due consideration to the medical expert evidence and opinions in reaching their erroneous conclusion that no genuine issues of fact exist for jury determination. The failure to consider all of the admissible evidence of record is improper and contravenes the longstanding principles that must be consistently applied when ruling upon a motion for summary judgment.
To prevail at summary judgment under OCGA § 9-11-56, the moving party must demonstrate that there is no genuine issue of material fact and that the undisputed facts, viewed in the light most favorable to the nonmoving party, warrant judgment as a matter of law. ... If, and only if, no disputed issue of material fact remains is the trial court authorized to grant summary judgment.
(Citations and punctuation omitted.) Montgomery v. Barrow, 286 Ga. 896, 898 (1) (692 SE2d 351) (2010). “Conflicts in the evidence are to be resolved by the jury.” (Citation omitted.) Aleman v. Sugarloaf Dialysis, LLC, 312 Ga. App. 658, 660 (1) (719 SE2d 551) (2011).
More importantly,
[s]ummary judgments enjoy no presumption of correctness on appeal, and an appellate court must satisfy itself de novo that the requirements of OCGA § 9-11-56 (c) have been met. In our de novo review of the grant of a motion for summary judgment, we must view the evidence, and all reasonable inferences drawn therefrom, in the light most favorable to the nonmovant.
(Citations and punctuation omitted.) Cowart v. Widener, 287 Ga. 622, 624 (1) (a) (697 SE2d 779) (2010). Although the majority opinion *798recites our mandatory standard of review, it is obvious that the majority opinion has failed to apply this standard in its analysis. Rather than conducting a de novo review of the evidence presented in the record as required, the majority opinion merely mimics the trial court’s recitations of the facts and analysis. As appellate judges, we cannot ignore conflicting evidence of record in order to reach a particular result. The majority opinion’s approach undermines the requirement that must be applied in summary judgment appeals to ensure that a party is not erroneously deprived of his right to a trial on the merits.
Notably, while both the trial court’s order and the majority opinion purport to set forth undisputed facts based upon the Defendants’ Statement of Material Facts and Plaintiffs’ Responses thereto, they have misinterpreted the plaintiffs’ responses and fail to acknowledge the material disputes raised by the evidence. For example, the majority opinion reflects that it is undisputed that Dr. Omondi “noted in the record that Shaquille’s presentation to the emergency department did not fit neatly into cardiac, pulmonary, or gastrointestinal etiologies and was difficult to categorize.” Although it is undisputed that Dr. Omondi noted his opinion in the medical record, Dr. Omondi’s note is not dispositive in resolving the issue in this case. Significantly, there was contrary medical expert testimony stating that Shaquille presented to the emergency department with severe chest pain that was worse upon inspiration, “which is a classic symptom of [pjulmonary [ejmbolism, particularly in a patient who had recently undergone knee surgery and had limited mobility” that would give rise to a suspicion of DVT leading to the development of a pulmonary embolism. (Emphasis supplied.) In light of the evidence reflecting that Shaquille’s symptoms and history presented a classic case of a pulmonary embolism, that Dr. Omondi had misinterpreted the results of the tests he had performed, and that Dr. Omondi had failed to perform the necessary CT scan to detect or rule out a pulmonary embolism, there was a genuine issue for jury determination as to whether Dr. Omondi had been grossly negligent in his treatment.
In addition, the trial court’s order and the majority opinion only briefly acknowledge that the facts regarding Dr. Omondi’s examination are disputed. Shaquille’s mother, who was present during the examination, stated that Dr. Omondi “never laid hands on [Shaquille]” and never asked Shaquille any questions. Shaquille’s mother claimed that Dr. Omondi had only communicated with her during their three-minute encounter in the ER. The medical experts pointed to Dr. Omondi’s limited examination as being grossly deficient, and *799they stated that his lack of attentiveness to Shaquille’s symptoms violated the standard of care and led to the misdiagnosis. This evidence is material to the consideration of the gross negligence claim and cannot be disregarded.
Likewise, I disagree with the majority opinion’s analysis, to the extent that it improperly expands the gross negligence standard under OCGA § 51-1-29.5 (c). In this regard, the suggestion that immunity applies as long as some care is provided is patently incorrect. In this context, the term “gross negligence” has the same meaning as the general definition provided under OCGA § 51-1-4. See Gliemmo v. Cousineau, 287 Ga. 7, 12-13 (4) (694 SE2d 75) (2010).
Under OCGA § 51-1-4, gross negligence is the absence of even slight diligence, and slight diligence is defined in the Code section as “that degree of care which every man of common sense, however inattentive he may be, exercises under the same or similar circumstances.” In other words, gross negligence has been defined as “equivalent to the failure to exercise even a slight degree of care” or “lack of the diligence that even careless men are accustomed to exercise.”
(Citations and punctuation omitted.) Id., quoting Pottinger v. Smith, 293 Ga.App. 626, 628 (667 SE2d 659) (2008). This definition of gross negligence, however, does not require the entire absence of care or the provision of merely some degree of care. See Caskey v. Underwood, 89 Ga. App. 418, 422 (4) (79 SE2d 558) (1953); Hennon v. Hardin, 78 Ga.App. 81, 84 (50 SE2d 236) (1948). Indeed, this Court has previously ruled that “[i] t is... well settled that one may fail to exercise the whole degree of slight diligence and still be in the exercise of some care. Where this condition exists, gross negligence is present.” (Citation and punctuation omitted.) Caskey, supra, 89 Ga. App. at 422 (4). In other words, “one may be guilty of gross negligence and still be in the exercise of some degree of care.” (Emphasis in original.) Hennon, supra, 78 Ga. App. at 84.
Furthermore, applying the clear and convincing evidence standard does not mandate summary adjudication of the gross negligence issue. The Supreme Court of Georgia has ruled that “although OCGA § 51-1-29.5 (c) raises the burden of proof in certain cases, it does not deprive [plaintiffs] of the right to a jury trial or any other fundamental right.” (Citation and punctuation omitted.) Gliemmo, supra, 287 Ga. at 11 (3). In fact, the statute contemplates the right to a jury trial on the liability issue by expressly providing that “the court *800shall instruct the jury to consider, together with all other relevant matters,” certain designated considerations.25 (Emphasis supplied.) See OCGA § 51-1-29.5 (d). Contrary to the majority’s erroneous suggestion, I do not disagree with the standards set forth in OCGA § 51-1-29.5. Aproper resolution of this case does not require this Court to second guess the legislature. Notably, the legislature also enacted the provisions of subsection (d) of OCGA § 51-1-29.5, which provides direction for jury trials in cases where, as here, the evidence establishes a genuine dispute for trial. Although it is recognized that the court may solve the question of gross negligence as a matter of law in plain and indisputable cases, see Pottinger, supra, 293 Ga. App. at 629, the evidence in the instant case does not present a plain and indisputable case for summary resolution. Rather, as contemplated by OCGA § 51-1-29.5 (d), a jury must serve as the fact finder and resolve the evidentiary conflicts presented in this case.
Contrary to the majority’s view, the decision in Pottinger does not definitively support the entry of summary judgment in the instant case. A careful review of the facts and evidence cited in Pottinger show that the case is distinguishable. In Pottinger, the physician who provided emergency medical care to the patient for a leg fracture complied with the applicable duty of care by ordering the proper diagnostic x-rays. See Pottinger, supra, 293 Ga.App. at 626, 629. The x-rays were interpreted by a radiologist, and the physician relied upon the radiologist’s finding that the x-rays did not show a serious fracture. Id. at 629. The emergency room x-rays were later examined by an orthopedic surgeon, who observed a serious fracture that was not noted by the radiologist. Id. at 627. This Court held that under OCGA § 51-1-29.5, the physician was entitled to summary judgment in the medical malpractice lawsuit since there was no clear and convincing evidence by which a jury could reasonably conclude that the emergency room physician failed to exercise even slight care. Id. at 629.
*801Here, unlike in Pottinger, there is evidence indicating that Dr. Omondi failed to comply with the applicable duty of care since he did not order the proper diagnostic test, a CT scan, that was necessary to detect Shaquille’s condition. Dr. Omondi acknowledged that a pulmonary embolism cannot be identified on an x-ray, and that the best way to identify a pulmonary embolism is through a CT scan, which he did not order. Dr. Omondi testified that a CT scan was available to him, and that his failure to order a CT scan was not due to any time limitations. A CT scan was not ordered simply because Dr. Omondi did not believe that a pulmonary embolism condition was indicated, which the medical experts explained was based upon his failures to properly assess and recognize the classic symptoms of the condition. Moreover, unlike in Pottinger, Dr. Omondi did not rely upon a radiologist’s findings in his assessment; rather, he read and misinterpreted Shaquille’s x-ray and EKG results himself. Dr. Omondi acknowledged that he failed to note the abnormality shown in the EKG results, which could have reflected a pulmonary embolism condition.
Notably, the circumstances in this case are similar to those found in this Court’s recent decision of Knight v. Roberts, 316 Ga.App. 599, 604-607 (1) (730 SE2d 78) (2012), where we ruled that an emergency physician was not entitled to summary judgment in a malpractice lawsuit based upon evidence that he had failed to consider and obtain a CT scan to diagnose the patient’s aortic dissection condition.26 Although the emergency physician had obtained a chest x-ray as a part of his examination of the patient, medical experts explained that a chest x-ray was not the proper diagnostic test to be used in order to rule out the patient’s condition. Id. at 605 (1) (a). The experts further opined that the patient’s subsequent death could have been prevented if the emergency physician had properly complied with the standard of care during his examination of the patient in the emergency room. Id. at 606 (1) (a).
In sum, I do not believe that a physician who renders treatment in an emergency room is afforded immunity under OCGA § 51-1-29.5 (c) as long as he performs some acts that purport to provide care. A physician’s duty to comply with the standard of care governing the circumstances is not entirely eliminated simply because treatment is *802rendered in an emergency room. Patients who seek treatment in an emergency room setting are nonetheless entitled to receive competent medical care. In our review of the evidence in this case, we cannot simply disregard the medical experts’ affidavits and testimony which clearly set forth the standard of care and the manners in which Dr. Omondi’s treatment allegedly failed to meet the standard. Based upon this evidence, Dr. Omondi’s decision to discharge Shaquille from the emergency room, without performing the required diagnostic tests to identify the source of his complaints and to rule out the possibility of a life-threatening condition, could be considered as gross negligence. Ultimately, the issue of Dr. Omondi’s alleged gross negligence must be resolved by a jury after hearing the totality of the evidence and instructions to consider all relevant matters, including those designated under OCGA § 51-1-29.5 (d). In light of the record evidence in this case, summary judgment was not authorized.
Decided November 27, 2012
Thomas, Kennedy, Sampson & Tompkins, Edmond & Lindsay, Keith L. Lindsay, J. Darren Summerville, Sidney L. Moore, for appellants.
Huff, Powell & Bailey, Jeffrey D. Braintwain, Michael G. Frank-son, for appellees.
Allen, McCain & OMahoney, Hunter S. Allen, Jr., Simuel F. Dosier, Jr., amici curiae.
I am authorized to state that Presiding Judge Phipps joins in this dissent.

 Dr. Peter Rosen and Dr. Steven Gabaeff served as medical experts in this case. Dr. Rosen had been a licensed physician since 1962, and he was the author and editor of numerous textbooks on the subject of emergency medicine, including a text and reference book entitled, “Emergency Medicine: Concepts and Clinical Practice.” Dr. Rosen had maintained teaching *795faculty privileges at Harvard University Medical School’s teaching hospital; had maintained hospital staff privileges at several hospitals where he served as an emergency physician; had diagnosed the condition of pulmonary embolism hundreds, if not thousands, of times during his career as an emergency physician; and had taught medical students, interns, and residents how to properly consider, rule out, and diagnose the presence of a pulmonary embolism. Dr. Gabaeff had been an emergency physician for 35 years, and he had considered, ruled out, and diagnosed the condition of pulmonary embolism hundreds of times. Dr. Gabaeff had also been a faculty physician at the University of California Medical School in San Diego, and had taught medical students, interns, and residents on how to properly consider, rule out, and diagnose the pulmonary embolism condition. Based upon these qualifications, the trial court denied Dr. Omondi’s motion to exclude the medical expert’s testimony, and ruled that the medical experts were qualified to give expert opinion testimony in this case pursuant to OCGA § 24-9-67.1 (c).


. According to OCGA § 51-1-29.5 (d),
[i]n an action involving a health liability claim arising out of the provision of emergency medical care in a hospital emergency department. . . the court shall instruct the jury to consider, together with all other relevant matters:
(1) Whether the person providing care did or did not have the patient’s medical history or was able or unable to obtain a full medical history, including the knowledge of preexisting medical conditions, allergies, and medications;
(2) The presence or lack of a preexisting physician-patient relationship or health care provider-patient relationship;
(3) The circumstances constituting the emergency; and
(4) The circumstances surrounding the delivery of the emergency medical care.
(Emphasis supplied.)


 I fully recognize that the element of causation was the primary issue presented and resolved in Knight, supra, 316 Ga.App. at 604-608 (1) (a), (b), and the parties did not raise the issue of immunity under OCGA § 51-1-29.5 (c). Nevertheless, Knight highlights that emergency physicians who provide medical treatment to patients in the ER are not exempt from complying with the applicable standard of care, and their duty to order proper tests for the patient’s diagnosis and treatment is crucial. Here, as in Knight, Dr. Omondi failed to order the required tests to diagnose Shaquille’s classic symptoms, which allegedly deprived Shaquille of the ability to receive treatment that could have prevented his death.